PER CURIAM.
We find no reversible error as to any of the issues presented for appellate review. However, from a review of the record it is clearly apparent that the sentence imposed exceeds the lawful maximum sentence for the crime charged. The maxi*1059mum sentence for a third degree felony is 5 years (section 775.082(3)(d), Florida Statutes). The trial court sentenced the defendant to 3 years in prison followed by 4 years probation thereby exceeding the maximum allowable sentence by 2 years. See Heatherly v. State, 343 So.2d 54, Fourth District Court of Appeal Case No. 76-304 opinion filed February 25, 1977; Holmes v. State, 343 So.2d 632, Fourth District Court of Appeal Case No. 76-78 opinion filed February 11, 1977. Although a trial judge is permitted to enter a split sentence, the combined period may not exceed the maximum period of time provided for that particular crime. Holmes, supra.
Accordingly, the sentence is modified by reducing the term of probation from 4 years to 2 years. In all other respects the judgment and sentence are affirmed.
MAGER, C. J., and ANSTEAD and LETTS, JJ., concur.